DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 32-33 are rejected under 35 U.S.C. 102a1 as being anticipated by Ouacha et al., US 20090295513 A1.
Figs. 2-4 of Ouacha et al. disclose circuits comprising: a first plus node (node 3 on left of Fig. 2); a first minus node (3 on right of Fig. 2); a second plus node (3 at upper of Fig. 2); a second minus node (3 at lower of Fig. 2); and a bidirectional amplifier (transistors 5, 6, and 7) comprising: a first transistor (transistor 5 on lower left) coupled between the first plus node and the second minus node; a second transistor (transistor 5 at upper right) coupled between the first minus node and the second plus node; a third transistor (transistor 6 at lower left) coupled between the first plus node and the second minus node; a fourth transistor (transistor 6 at upper right) coupled between the first minus node and the second plus node; a fifth transistor (transistor 5 at upper left) coupled between the first plus node and the second plus node; a sixth transistor (transistor 5 at lower right) coupled between the first minus node and the second minus node; a seventh transistor (transistor 6 at upper left) coupled between the first plus node and the second plus node; and an eighth transistor (transistor 6 at lower right) coupled between the first minus node and the second minus node. See paragraph [0025].
Regarding claim 2, a ninth transistor (7 upper left) coupled between the second plus node and the first plus node; a tenth transistor (7 lower right) coupled between the second minus node and the first minus node; an eleventh transistor (4 left) coupled between the second plus node and the first plus node; a twelfth transistor (4 right) coupled between the second minus node and the first minus node; a thirteenth transistor (7 upper right) coupled between the second plus node and the first minus node; a fourteenth transistor (7 lower left) coupled between the second minus node and the first plus node; a fifteenth transistor (4 upper) coupled between the second plus node and the first minus node; and a sixteenth transistor (4 lower) coupled between the second minus node and the first plus node.
Regarding claims 3 and 4, see paragraphs [0028] and [0029].

Claims 1-2, 7 and 32-33 are rejected under 35 U.S.C. 102a1 as being anticipated by Petz et al., US 5504745.
Figs. 1 and 2 of Petz et al. disclose circuits comprising: a first plus node (E1 in Fig. 1); a first minus node (E’1); a second plus node (S’1); a second minus node (S1); and a bidirectional amplifier (transistors T11-T44) comprising: a first transistor (T11) coupled between the first plus node and the second minus node; a second transistor (transistor 5 at upper right) coupled between the first minus node and the second plus node; a third transistor (transistor 6 at lower left) coupled between the first plus node and the second minus node; a fourth transistor (transistor 6 at upper right) coupled between the first minus node and the second plus node; a fifth transistor (transistor 5 at upper left) coupled between the first plus node and the second plus node; a sixth transistor (transistor 5 at lower right) coupled between the first minus node and the second minus node; a seventh transistor (transistor 6 at upper left) coupled between the first plus node and the second plus node; and an eighth transistor (transistor 6 at lower right) coupled between the first minus node and the second minus node. See paragraph [0025].
Regarding claim 2, a ninth transistor (7 upper left) coupled between the second plus node and the first plus node; a tenth transistor (7 lower right) coupled between the second minus node and the first minus node; an eleventh transistor (4 left) coupled between the second plus node and the first plus node; a twelfth transistor (4 right) coupled between the second minus node and the first minus node; a thirteenth transistor (7 upper right) coupled between the second plus node and the first minus node; a fourteenth transistor (7 lower left) coupled between the second minus node and the first plus node; a fifteenth transistor (4 upper) coupled between the second plus node and the first minus node; and a sixteenth transistor (4 lower) coupled between the second minus node and the first plus node.

Claims 1, 2, 5, 6, 10 and 32-33 are rejected under 35 U.S.C. 102a1 as being anticipated by Toshikazu, EP 0430509 A2.
Figs. 3, 4A and 4B of Toshikazu disclose circuits comprising: in Figs. 4A and 4B, a first plus node (16a); a first minus node (16b); a second plus node (16d’); a second minus node (16c’); and a bidirectional amplifier (transistors FET11-FET25) comprising: a first transistor (FET 12) coupled between the first plus node and the second minus node; a second transistor (FET 22) coupled between the first minus node and the second plus node; a third transistor (FET 14) coupled between the first plus node and the second minus node; a fourth transistor (FET 24) coupled between the first minus node and the second plus node; a fifth transistor (FET 11) coupled between the first plus node and the second plus node; a sixth transistor (FET 15) coupled between the first minus node and the second minus node; a seventh transistor (FET 21) coupled between the first plus node and the second plus node; and an eighth transistor (FET 25) coupled between the first minus node and the second minus node. 
Regarding claim 2, although Toshikazu does not show transistors 11-16, but they are inherently there because the network of transistors can have additional columns to include transistors 11-16 (see col. 4, line 21-24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ouacha et al., US 20090295513 A1, or Petz et al., US 5504745.
Regarding claim 12, although the enablement devices are not positioned as claimed, they are functionally equivalent to the claimed devices.

Claims 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Toshikazu, EP 0430509 A2.
Regarding claim 12, although the enablement devices are not positioned as claimed, they are functionally equivalent to the claimed devices.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	May 31, 2022